Title: To James Madison from Robert T. Spence, 24 July 1813 (Abstract)
From: Spence, Robert T.
To: Madison, James


24 July 1813, Baltimore. “Indisposed as you are I feel a reluctance in troubling you with this address, but the importance of the subject by which it is prompted, I feel a hope will plead my excuse.
“I have been informed within a few hours that a list of Liutes for promotion has gone to the senate, on which are several officers junior to me in rank—and on which I am not. I have served in the navy 14 years, nine of which, I have been a Lieut. I entered it in 1800 under the auspicies of your venerable friend Gov. Langdon; I served in the W Indias, and afterward in the Medatterranean, where I was promoted at 16 by Commodore Preble. Since that period I have been employed as a bearer of dispatches—and as the first officer of the gallant Jones who on my return from France complimented me by requesting Mr Hamilton to give me to him again. At the commencement of the War I visited Washington three times to obtain a situation on board one of the frigates, but was un[su]ccessful from there being no vacant station such as my rank claimed. I was therefore intended by Mr Hamilton for one of the Sloops, and in a letter from him he tells me I cannot fail to be among the first nominations. Independent of my long service, and of the consideration in which I have been held by the predecessors of Mr Jones, I have been a constant and active writer; you may remember about two years ago, receiving some publications from an anonymous hand at Boston on the subject of your administration, they were the effusions of my pen.
“I am sure you will acquit me of any pecuniary inducements for wishing to remain in service—nothing mercenary mingles with the feelings which attach me to it—the same pure sentiments which induced you to fill a second time the presidential chair, leads me to wish that I may not be supplanted by men who have entered the service since I have been a Lieutenant.
“I am unknown to Mr Jones I therefore feel a delicacy in obtruding myself on his notice. I am known to you and I feel that I should be doing you injustice to believe you would be regardless of the appeal of one who has been devoted to your cause—a representation of my character from you to the Honl. Secretary I feel confident will dispose him to do me justice, more especially if he reflects on the serious injury I shall sustain, by being driven from a Service, in which I have passed the best of my days; spent much of my fortune, and exhausted the most substantial part of my Constitution beside having the honor of being wounded before the Walls of Tripoli.”
